Citation Nr: 0305045	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service in the Philippine 
Army, serving with the United States Armed Forces, Far East 
(USAFFE) from January to October 1942, and from October 1945 
to June 1946.  He also served with the recognized Philippine 
guerrillas from May to October 1945.  He was a prisoner of 
war (POW) of the Japanese government from April to September 
1942.  He died in July 1993.  The appellant is claiming 
benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death.

The Board notes that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
previously denied in a February 1994 rating action.  It 
appears that the claim was reopened by the RO in November 
2000 based upon the submission of new and material evidence, 
consisting of a private medical certificate issued in 
conjunction with the veteran's death.  The RO then proceeded 
to adjudicate and deny the claim on the merits.  Accordingly, 
the Board will consider this claim on the merits.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
July 1993 at the age of 70.  The immediate cause of death was 
listed as cardiorespiratory arrest; pneumonia was listed as 
an antecedent cause, and hypertension was noted as the 
underlying cause.  Esophageal cancer was listed as another 
significant condition contributing to death.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety neurosis, evaluated as 10 percent 
disabling.  There was no other service-connected disability.

3.  There is no evidence of record which reflects that the 
either the primary cause or the contributory causes of the 
veteran's death had their onset in service or were related in 
any way to the veteran's period of service, including his 
internment as a POW, or to his sole service-connected 
disability, anxiety neurosis.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1154, 1310, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.303, 3.304, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to the 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
late veteran's claims file, to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the statement 
of the case (SOC) provided by the RO in April 2002, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate the claim 
presented.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In correspondence from the RO dated in May 2001, the 
appellant was advised of the provisions of the VCAA, and 
notified that VA would make a reasonable effort to obtain any 
additional evidence which might be identified as pertinent to 
the claim.  She was advised of what evidence the RO would 
attempt to retrieve, and of her responsibilities in obtaining 
such evidence (e.g., adequately identifying such records).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims folder.  She has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

A processing affidavit executed by the veteran in March 1946 
reflects that he had suffered from no wounds or illnesses 
during service.  The service medical records do not show that 
the veteran sustained any injuries, disabilities, or diseases 
during service, except for malaria.  

A VA medical report dated March 1983 reveals that the veteran 
was treated for lipoma of the back (status post excision), 
hypertension, and bronchitis.  A private medical report dated 
in January 1987 shows that the veteran was treated for 
hypertensive vascular disease, acute bronchitis, and atopic 
dermatitis.  

VA medical records dated in April 1987 indicate that 
hypertension was first diagnosed in 1970.  A private medical 
certificate from Dr. G. dated in March 1988 reflects that the 
veteran had been under his care for heart disease, high blood 
pressure, and bronchitis since 1948.  In May 1988, a private 
medical record shows that the veteran was treated for 
hypertensive arteriosclerotic heart disease.  A private 
medical record shows that the veteran was treated for stress 
disorder in September 1988.  A VA neuropsychiatric 
examination conducted in November 1988 shows that a diagnosis 
of anxiety neurosis was made.  Service connection for anxiety 
neurosis was granted by the RO in January 1989, for which a 
10 percent evaluation was assigned.

The veteran's death certificate shows that he died in July 
1993 at the age of 70.  The immediate cause of death was 
listed as cardiorespiratory arrest.  Pneumonia was listed as 
an antecedent cause of death, and hypertension was noted as 
the underlying cause.  Esophageal cancer was listed as 
another significant condition contributing to the veteran's 
death.  

In September 2000, a medical certificate was received from 
the hospital where the veteran had died, indicating that the 
veteran expired in July 1993 due to cardiopulmonary 
arrest/pneumonia/hypertension/esophageal carcinoma.

In July 2001, the appellant identified evidence pertaining to 
the claim indicating that Dr. V. had treated the veteran from 
June 1948 until June 1993.  She completed an authorization 
and consent-to-release form to obtain these medical records.  
She also submitted a claim indicating that she had contacted 
Dr. V., but he had told her that it was impossible for him to 
produce the records, as they had been destroyed due to the 
long lapse of time, and by termites.  

In August 2001, the RO wrote to the appellant and advised her 
that Dr. V. had been contacted in order to obtain the 
veteran's medical records.  Apparently, thereafter, the RO 
received certification, dated in June 2001, stating that, 
according to official records, Dr. V.'s name did not appear 
in the registry of names duly authorized to practice medicine 
in the Philippines.  

Of record is a VA memorandum concerning medical certificates 
issued by Dr. V.  In summary, the memorandum noted that Dr. 
V. had been a regular contributor of medical certificates 
supporting veterans' and widows' claims filed with the VARO 
in Manila, for at least 20 years.  It was noted that Dr. V. 
had been unable to furnish any documentation of his medical 
credentials, and that a search for official certification had 
revealed that he had never been licensed to practice medicine 
in the Philippines.  In conclusion, it was determined that 
any medical certificates from Dr. V. were to be given no 
credibility in substantiating claims for VA benefits.  

III.  Pertinent Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when manifested to a compensable degree within the initial 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of 
service connection, particularly if evidence of comrades in 
support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the POW experience.  38 C.F.R. § 3.304(e).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2002).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of title 38, United States Code.  
38 U.S.C.A. § 1310(a) (West 2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2002).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  A 
contributory cause of death is inherently one not related to 
the principal cause. In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2002).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2002).

There are primary causes of death which by their very nature 
are so overwhelming 
that eventual death can be anticipated irrespective of 
coexisting conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service- connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2002).

IV.  Analysis

The appellant contends that the veteran's death from 
cardiorespiratory arrest, with contributory causes of 
pneumonia, hypertension, and esophageal cancer, was 
attributable to service, specifically his imprisonment as a 
POW.  It appears that she contends that these conditions 
resulted from avitaminosis, beri beri, chronic dysentery and 
helminthiasis, which the veteran suffered as a POW in 1942.  
It appears that she also maintains that his service-connected 
anxiety disorder played a role in the cause of his death. 

The veteran was a former POW and, accordingly, certain 
conditions may be presumptively service-connected if 
manifested to a degree of 10 percent or more at any time 
after his discharge from service.  These conditions include 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, and any anxiety disorder.  
38 C.F.R. §§ 3.307(a)(5), 3.309(c) (2002).  In reviewing the 
evidence of record, we note that the RO did grant service 
connection to the veteran for anxiety neurosis, and that it 
was his only service-connected disability at the time of his 
death.  As a combat veteran, the decedent was entitled to 
have any statement or testimony he presented accepted as 
satisfactory evidence of the incurrence of an in-service 
disease or injury.  See 38 U.S.C.A. § 1154(b) (West 2002).  
(The Board is assuming, for the purpose of our analysis, that 
the veteran, as a former POW, had engaged in combat with the 
enemy.)  However, in this case, neither the primary or 
contributory causes of the veteran's death are among the 
conditions for which this presumption of service connection 
is afforded for POW's under 38 C.F.R. §§ 3.307(a)(5) and 
3.309(c).  

In this case, the service medical records were entirely 
negative for treatment of any injuries, wounds, disabilities, 
or diseases during service, other than malaria.  While status 
as a POW from April to September 1942 has been established, 
there is no indication that the veteran suffered from 
cardiopulmonary arrest, pneumonia, hypertension, or 
esophageal cancer while he was a POW, at any time during 
service, or during the first post-service year.  

Evidence in this case, as shown by a March 1988 medical 
certificate from Dr. G., indicates that the veteran had been 
under treatment for heart disease, high blood pressure, and 
bronchitis since 1948.  However, no records substantiating 
such treatment are available.  Moreover, even if accepted as 
true, that evidence does not indicate that heart disease or 
hypertension was manifested to a compensable degree during 
the veteran's first post-service year, or that any of these 
conditions were etiologically related to service.  The 
appellant also offered a statement indicating that Dr. V. had 
treated the veteran for hypertension, cardiac distress, and 
pneumonia from June 1948 to June 1993.  Initially, the Board 
notes that no such evidence was offered for the record, as it 
was apparently unavailable.  Moreover, even if this evidence 
had been offered, in light of the VA memorandum of record, 
this evidence would be given no credibility, inasmuch as Dr. 
V. has a history of providing fraudulent medical certificates 
for VA claimants and has no officially recognized license to 
practice medicine.  

In contrast, according, to VA medical records, hypertension 
was first diagnosed in 1970, nearly 25 years after service.  
The file does not indicate when esophageal cancer was first 
manifest, but there is no documentation of this condition 
prior to 1993.  A review of the entire record does not 
reflect that any of the causes of the veteran's death were in 
any way related to service or his service connected anxiety 
neurosis.  Moreover, we recognize that, for the purpose of 
the POW presumption under 38 C.F.R. § 3.309(c), Note, the 
term "beriberi heart disease" includes ischemic heart 
disease in a former prisoner of war who had experienced 
localized edema during captivity.  In this matter, however, 
there is no indication in the record that the veteran 
experienced localized edema while a POW.

Upon careful review of this case, the Board finds no medical 
evidence has been submitted to relate the veteran's death to 
service or his service connected anxiety neurosis.  The 
appellant has contended in this appeal, without support in 
the medical record, that the veteran's death was somehow 
related to his periods of service, his POW internment, or his 
service connected anxiety neurosis.  The Board recognizes the 
appellant's sincere belief that the veteran's death was 
related in some way to service, specifically his POW 
experience or to his service connected anxiety neurosis.  
Nevertheless, in this case, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding a causal relationship between 
the veteran's death and his active military service, 
including his POW experience, or his sole service-connected 
condition, a psychiatric disorder.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge," aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit competent 
medical evidence to provide a nexus between any in-service 
injury or disease or the veteran's service-connected anxiety 
disorder and the conditions that caused and contributed to 
cause his death, and any such conclusion by the Board would 
therefore be purely speculative in nature.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

